[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ARTICULATION OF MEMORANDUM OF DECISION
The plaintiff's motion for articulation is granted.
After considering the questions raised in plaintiff's motion and after hearing the parties, the court has decided to amend its decision in the following respects.
The first paragraph of order #6 of the memorandum of decision is amended to read as follows:
"6. In order to provide child support, the court orders the real estate known as 39 Earl Street, Waterbury, Connecticut transferred and conveyed in trust to a local trust company, to enable the trustee to sell or mortgage and to invest the corpus and to pay the income therefrom along with such invasions of corpus as may be necessary to be able to pay to the custodial parent the sum of $50.00 weekly child support for each minor child."
The parties have inquired if a natural person may be substituted as trustee. The court intended to provide for continuity in naming the trustee and also to provide some degree of financial expertise in management of the trust and accountability both during and at termination of the trust. Therefore, the court has elected not to modify its definition of trustee.
The plaintiff requests the court to articulate the status of the trust fund should the defendant obtain full employment. The support order is modifiable. Suffice it to say that the more child support that the defendant pays will be money that the trust need not pay. Paragraph 3 of the opinion is also subject to modification in the future.
HARRIGAN, J.